Case 1:15-cv-01059-CFC-CJB Document 116-1 Filed 10/02/20 Page 1 of 1 PageID #: 1225




                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF DELAWARE


    SAMSUNG ELECTRONICS CO.,
    LTD.,
                      Plaintiff,

    v.                                                        Civil Action 15-1059-CFC

    IMPERIUM IP HOLDINGS
    (CAYMAN), LTD.,
                       Defendant.


                            CERTIFICATION OF GREGORY L. EWING

          Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this Court, am

   admitted, practicing, and in good standing as a member of the following Bars: State of Maryland,

   District of Columbia, 7th Circuit Court of Appeals, and the District Court for the District of

   Columbia.

          Pursuant to Local Rule 83.6, I further certify that I submit to the disciplinary jurisdiction

   of this Court for any alleged misconduct which occurs in the preparation or course of this action.

   I also certify that I am generally familiar with this Court’s Local Rules. In accordance with

   Standing Order for District Court Fund effective September 1, 2016, I further certify that the

   annual fee of $25.00 has been paid ____ to the Clerk of Court, or, if not paid previously, the fee

   payment will be submitted     x    (check one) to the Clerk’s Office upon the filing of this motion.


                                                        Gregory L. Ewing, Esq.
                                                        Potomac Law Group, PLLC
                                                        1300 Pennsylvania Avenue NW
                                                        Washington, D.C. 2004
                                                        Tel: (202) 204-3005
                                                        Email: gewing@potomaclaw.com
   Dated: October 2, 2020
